NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

           ENOVA TECHNOLOGY CORP.,
                   Appellant

                           v.

 SEAGATE TECHNOLOGY (US) HOLDINGS INC.,
       SEAGATE TECHNOLOGY LLC,
                  Appellees
           ______________________

           2016-1749, 2016-1751, 2016-2039
               ______________________

   Appeals from the United States Patent and Trade-
mark Office, Patent Trial and Appeal Board in Nos.
IPR2014-01178, IPR2014-01297, IPR2014-01449.
                ______________________

              Decided: September 6, 2017
                ______________________

    DARRYL MICHAEL WOO, Vinson & Elkins LLP, San
Francisco, CA, argued for appellant. Also represented by
CHAO WANG; JEFFREY TA-HWA HAN, JANICE TA, Austin,
TX.

    DAVID J.F. GROSS, Faegre Baker Daniels LLP, Minne-
apolis, MN, argued for appellees. Also represented by
LUCAS J. TOMSICH, JULIE WAHLSTRAND; CALVIN L. LITSEY,
East Palo Alto, CA; RICHARD M. MARSH, JR., Denver, CO.
2                   ENOVA TECH. CORP.   v. SEAGATE TECH. (US)



                 ______________________

    Before LOURIE, WALLACH, and STOLL, Circuit Judges.
LOURIE, Circuit Judge.
    Enova Technology Corp. (“Enova”) appeals from the
final written decisions of the U.S. Patent and Trademark
Office (“USPTO”) Patent Trial and Appeal Board (“the
Board”) in three inter partes review (“IPR”) proceedings
concluding that claims 1–53 of its U.S. Patent 7,900,057
(“the ’057 patent”) are unpatentable as obvious. See
Seagate Tech. (US) Holdings, Inc. v. Enova Tech. Corp.,
IPR 2014-01178, 2015 WL 9301786, at *1 (P.T.A.B. Dec.
18, 2015) (evaluating claims 1–32) (“Opinion”); 1 Seagate
Tech. (US) Holdings, Inc. v. Enova Tech. Corp., IPR 2014-
01297, 2016 WL 784980, at *1 (P.T.A.B. Feb. 4, 2016)
(evaluating claims 33–39); Seagate Tech. (US) Holdings,
Inc. v. Enova Tech. Corp., IPR 2014-01449, 2015 WL
9259517, at *1 (P.T.A.B. Dec. 18, 2015) (evaluating claims
40–53). For the following reasons, we affirm.
                      BACKGROUND
    Enova owns the ’057 patent, which generally de-
scribes an apparatus and method for cryptographic pro-
cessing in a system using the serial Advanced Technology
Attachment protocol (“SATA protocol”). See, e.g., ’057
patent col. 1 ll. 44–40, col. 3 l. 63–col.4 l. 20. The SATA
protocol is often used to transmit data to a connected
electrical storage device, for example, to a computer hard
drive. See id. col. 1 ll. 55–56. In the SATA protocol, data
is communicated using frame information structures


     1  As the written decisions treat the issues chal-
lenged by Enova substantially identically, and Enova does
not challenge any written decision separately from the
others, we cite only the written decision in IPR 2014-
01178.
ENOVA TECH. CORP.   v. SEAGATE TECH. (US)                  3



(“FISes”). Id. col. 2 ll. 46–53. An FIS includes two parts:
a header, which indicates the FIS type, and a body (or
“payload”), which contains data. Id. col. 3 ll. 11–14.
     There are two general types of FISes: nondata FISes,
which carry information for issuing commands to the
storage device and indicating the status of those com-
mands, see id. col. 3 ll. 15–19, and data FISes, which can
contain either user data or additional control information,
id. col. 7 ll. 30–38. While user data may be encrypted,
command and control data should not be encrypted be-
cause doing so would prevent the storage device from
understanding the command. Id. col. 3 ll. 34–50. To
determine whether data can be cryptographically pro-
cessed, the patent indicates that conventional systems
would unpack (or “de-encapsulate”) the received infor-
mation, analyze it to determine whether it was user data
that could be processed or command data that could not
be processed, repack (or “re-encapsulate”) the data, and
then transmit the data for processing if possible. Id. col. 3
ll. 43–48. This process was inefficient due to its complex-
ity and the amount of time it took to perform. Id. col. 3
ll. 48–50.
     The patent purports to improve on the conventional
system by not relying on de-encapsulation and re-
encapsulation. Id. col. 10 ll. 23–31. Instead, it maintains
a list of commands whose FISes should bypass encryption
(“the bypass true category”) and commands whose FISes
should not bypass encryption (“the bypass false catego-
ry”). Id. col. 7 l. 30–col. 8 l. 30. By avoiding the need to
de-encapsulate and re-encapsulate the data, the patent
contends that “the latency time and complexity . . . are
dramatically reduced.” Id. col. 10 ll. 28–31.
    Claim 1 is exemplary:
    1. A cryptographic Serial ATA (SATA) apparatus,
       comprising:
4                   ENOVA TECH. CORP.   v. SEAGATE TECH. (US)



       a SATA protocol stack for communicating
       with an interface of a device;
       a cryptographic engine operatively coupled
       to the SATA protocol stack for encrypting
       or decrypting at least a subset of data
       FISes (Frame Information Structures)
       communicated to or from the SATA proto-
       col stack; and
       a main controller implemented at least
       partially in hardware, the main controller
       configured to cause:
           the SATA protocol stack to send at
           least first payload of a first data
           FIS to the cryptographic engine
           responsive to the first data FIS as-
           sociated with a pre-defined catego-
           ry of command set;
           the cryptographic engine to de-
           crypt at least a portion of the first
           payload received from the SATA
           protocol stack; and
           the SATA protocol stack to process
           a Register-Device to Host FIS
           without decryption responsive to
           receiving the Register-Device to
           Host FIS from the interface of the
           device.
Id. col. 13 ll. 6–26 (emphasis added). The requirement
that the controller sends a data FIS to the cryptographic
engine “responsive to the first data FIS associated with a
predefined category of command set” (“pre-defined catego-
ENOVA TECH. CORP.   v. SEAGATE TECH. (US)                 5



ry limitation”) 2 reflects the FIS being sent for crypto-
graphic processing, depending on whether the associated
command is in the bypass true or bypass false category.
    During prosecution before the USPTO, the examiner
rejected the then-pending claims as obvious over a combi-
nation of U.S. Patent Publication 2004/0054914 (“Sulli-
van”), which relates to encryption and decryption of data
in a serial communication system, see Joint Appendix
(“J.A.”) 576–87, in view of a technical document describ-
ing implementation of the SATA protocol (“SATA”),
J.A. 588–891. The pre-defined category limitation was
added, among others, in response to that rejection, and
the examiner then indicated that the claims were ready
for allowance with nonsubstantive additions. See J.A.
1664–65, 1695–96.
     In 2014, Seagate Technology (US) Holdings, Inc. and
Seagate Technology LLC (together, “Seagate”) filed three
petitions for IPR of the ’057 patent, alleging in sum that
all claims of the ’057 patent would have been obvious at
the time of the invention over Sullivan and SATA. The
Board instituted each IPR. In response to Seagate’s
petitions, Enova argued that neither Sullivan nor SATA
disclosed the pre-defined category limitation, that the
combination of Sullivan and SATA would have produced
an inoperable result, and that objective indicia of nonob-
viousness established that the claims would not have
been obvious. Enova offered evidence that purportedly
established (1) praise for the claimed invention from
another company in the industry; (2) commercial success
of its own products and Seagate’s purportedly infringing


   2   Although the Board referred to the pre-defined
category limitation as the “associated with” limitation, see
Opinion, 2015 WL 9301786, at *6, we maintain the ter-
minology used by the parties in their briefing before this
court.
6                   ENOVA TECH. CORP.   v. SEAGATE TECH. (US)



products; and (3) copying and licensing by other compa-
nies.
     In its final written decisions, the Board concluded
that the claims were unpatentable as obvious. Specifical-
ly, the Board reasoned that the combination of Sullivan
and SATA disclosed or suggested the pre-defined category
limitation because Sullivan disclosed that control data
should be treated differently from user data, and SATA
provided sufficient description of the commands in the
SATA protocol to allow a skilled artisan to implement a
system where user data were encrypted and control data
were not. Opinion, 2015 WL 9301786, at *9–12. The
Board determined that Enova’s arguments attacked each
reference individually, when the proper analysis was
whether the combination of references would have ren-
dered the claimed invention obvious at the time of inven-
tion. Id. at *9. The Board also found that Enova’s
arguments took an “unduly narrow view of Sullivan’s
teachings.” Id. at *10. Although the Board recognized
that the combination of Sullivan and SATA may have led
to an inoperable result if Sullivan was read as narrowly
as Enova argued, it found that a skilled artisan would not
have understood the scope of Sullivan to be so narrow. Id.
    The Board also rejected Enova’s evidence of objective
indicia on the basis that Enova had not adequately estab-
lished a nexus between that evidence and the claimed
invention. Id. at *17–19. Specifically, the Board deter-
mined that Enova’s evidence of industry praise was not
tied to any of the claimed features; that its evidence of
commercial success did not establish that Seagate’s
products infringed and was not linked to any sales to the
claimed invention; and that its evidence did not establish
that any copying and licensing was due to the claimed
invention. Id. at *19. Accordingly, the Board concluded
that Seagate had proven that all claims of the ’057 patent
would have been obvious.
ENOVA TECH. CORP.   v. SEAGATE TECH. (US)                 7



    Enova timely appealed. We have jurisdiction pursu-
ant to 28 U.S.C. § 1295(a)(4)(A) (2012).
                         DISCUSSION
    We review the Board’s factual determinations for
substantial evidence and its legal determinations de novo.
Belden Inc. v. Berk-Tek LLC, 805 F.3d 1064, 1073 (Fed.
Cir. 2015). A finding is supported by substantial evidence
if a reasonable mind might accept the evidence as suffi-
cient to support the finding. Consol. Edison Co. v. NLRB,
305 U.S. 197, 229 (1938).
    Obviousness is a question of law based on subsidiary
findings of fact relating to “the scope and content of the
prior art, differences between the prior art and the claims
at issue, the level of ordinary skill in the pertinent art,
and any objective indicia of non-obviousness.” Randall
Mfg. v. Rea, 733 F.3d 1355, 1362 (Fed. Cir. 2013) (citing
KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 406 (2007) and
Graham v. John Deere Co. of Kan. City, 383 U.S. 1, 17−18
(1966)). As they are findings of fact, the Board’s determi-
nations relating to the scope and content of the prior art
and nexus between the objective indicia and the claimed
invention are reviewed for substantial evidence. Redline
Detection, LLC v. Star Envirotech, Inc., 811 F.3d 435, 449
(Fed. Cir. 2015) (scope and content of the prior art); see
Merck & Cie v. Gnosis S.P.A., 808 F.3d 829, 838 (Fed. Cir.
2015) (nexus).
               I.    Content of the Prior Art
    Enova first argues that neither Sullivan nor SATA,
alone or in combination, disclose the pre-defined category
limitation. Enova challenges a number of the Board’s
underlying findings. We address each in turn.
    Enova first argues that because Sullivan treats the
payloads of all packets the same, it cannot disclose or
suggest the patented method of treating payloads differ-
ently depending on the associated command. Enova also
8                    ENOVA TECH. CORP.   v. SEAGATE TECH. (US)



contends that although Sullivan discloses a filter that
allows a predetermined set of commands to pass, it still
only processes packets with allowed commands in the
same manner.
    Seagate responds that the Board found that Sullivan
does not disclose treating all information the same, and
that its expert evidence and Sullivan itself provide sub-
stantial evidence to support that finding. Seagate con-
tends that Sullivan discloses that user data and control
data should be treated differently, and specifically dis-
closes that data and control information should be treated
separately for encryption purposes.
    We agree with Seagate that the Board’s finding that
Sullivan treats user and control data differently is sup-
ported by substantial evidence. Sullivan discloses that
the described invention relates to “encryption of data in
processor-based systems,” and in particular to “encryption
of data transmitted from a host computer to a target
device such as a storage system, where the encryption is
carried out in-line with the data channel.” J.A. 582
¶ [0002]. It then states that a system is needed where
“data and control information can be treated separately
for encryption purposes.” Id. ¶ [0006]. Sullivan goes on
to describe its own system as subjecting “[t]he control
information, which may include commands and status
information . . . to filtering and rejecting operations by the
encryption unit, to pass through only a predetermined set
of commands and/or to reject a predetermined set of
commands.” Id. ¶ [0010]. Thus, Sullivan’s invention
allows for filtering of “any control information that may
be included in the packet . . . , whether or not in the
header.” J.A. 585 ¶ [0055]. This evidence supports the
Board’s finding that Sullivan discloses a system that does
not encrypt all payload data, as it states that control and
user data are treated differently for encryption purposes.
See Opinion, 2015 WL 9301786, at *9. Considering this
broad disclosure, the Board’s finding that Sullivan dis-
ENOVA TECH. CORP.   v. SEAGATE TECH. (US)                 9



closes that user data can be encrypted and control data
should not be encrypted is supported by substantial
evidence.
    Enova’s arguments to the contrary do not convince us
otherwise. Sullivan does not disclose that all commands
must be treated the same way; instead, it discloses that
user data and control data should be treated differently.
Enova also contends that Sullivan’s system simply drops
any commands that are not encrypted. Again, Enova’s
argument is contradicted by the broader disclosure in
Sullivan. For example, Sullivan indicates that the en-
cryption unit “is set up such that the host . . . can trans-
mit and receive control information (including commands,
header data, etc.) and data in a normal fashion,” and that
a command that requests control information “is replied
to by the encryption unit . . . in the same manner in which
the target device itself would have responded if the en-
cryption unit were not present.” J.A. 584–85 ¶¶ [0050],
[0051]. Indeed, Seagate’s expert, Dr. Long, opined that a
skilled artisan would not have understood Sullivan as
requiring packets to be dropped, and the Board explicitly
found Dr. Long’s “description of how a skilled artisan
would have understood these teachings to be more credi-
ble.” Opinion, 2015 WL 9301786, at *14. As we give
deference to “the Board’s findings concerning the credibil-
ity of expert witnesses,” Yorkey v. Diab, 601 F.3d 1279,
1284 (Fed. Cir. 2010), we discern no error in the Board’s
finding.
    Enova next argues that neither Sullivan nor SATA
discloses grouping the commands in the SATA protocol
into pre-defined categories, or using those categories to
determine which payloads to encrypt. Enova contends
that the Board only reached its finding by improperly
crediting Seagate’s expert’s conclusion that the common
sense of a skilled artisan would have led to the claimed
result.
10                  ENOVA TECH. CORP.   v. SEAGATE TECH. (US)



     Seagate responds that the Board’s finding that the
combination of Sullivan and SATA suggests the claimed
grouping is supported by substantial evidence. Specifical-
ly, Seagate contends that the combination of Sullivan and
SATA, and not either reference individually, would have
suggested using predefined categories to determine which
data should be encrypted.
    We agree with Seagate that the Board’s finding that
the combination of Sullivan and SATA suggests the pre-
defined category limitation is supported by substantial
evidence. As explained previously, Sullivan discloses that
control data should not be encrypted, and user data may
be encrypted. The Board found that SATA describes the
general manner in which the SATA protocol uses FISes to
transfer data, that different types of FISes may be used
for different purposes, and that certain commands are
associated with transferring certain types of data. Opin-
ion, 2015 WL 9301786, at *6, *11. The Board also credit-
ed Dr. Long’s testimony during his deposition that
implementation of Sullivan’s invention using the SATA
protocol would require using FISes, and that because
Sullivan disclosed that control data should be treated
differently from user data, a skilled artisan would there-
fore treat FISes with control data differently from FISes
with user data. Id. at *10–11.
    Substantial evidence supports those findings. Sulli-
van describes a flexible system designed to “accommo-
date[] whatever standard is used” in the particular
system in which it is implemented. J.A. 584–85 ¶ [0050].
Moreover, Sullivan discloses that its system can be used
in “any of a number of . . . suitable serial channels, such
as serial ATA.” J.A. 584 ¶ [0038] (emphasis added).
Sullivan’s specific reference to serial ATA, i.e., the SATA
protocol, clearly supports the Board’s finding that a
skilled artisan would have understood Sullivan’s system
as combinable with SATA.
ENOVA TECH. CORP.   v. SEAGATE TECH. (US)              11



     Enova’s argument relating to “common sense” is un-
persuasive. The Board did not rely on a common-sense
rationale in making its finding. Indeed, the phrase
“common sense” does not appear in the Board’s final
written decision. Rather than finding that a skilled
artisan would have reached a missing limitation using
common sense, the Board found that the combination of
Sullivan and SATA disclosed the pre-defined category
limitation. See Opinion, 2015 WL 9301786, at *10–11. As
we have explained, that finding is supported by substan-
tial evidence.
    Enova next argues that even if the combination does
disclose the pre-defined category limitation, a skilled
artisan would not have been motivated to combine Sulli-
van and SATA because the combination would have been
inoperative. Enova contends that the Board found that
the combination would have been inoperative, but used
that inoperability as a motivation to modify Sullivan.
Seagate responds that the Board did not find that the
combination would produce an inoperable device, and that
the Board’s finding of a motivation to combine the refer-
ences is supported by substantial evidence.
    We agree with Seagate that the Board’s finding of a
motivation to combine is supported by substantial evi-
dence. The Board did not find that Sullivan and SATA
would have produced an inoperable device, but instead
recognized that the combination would be inoperable if
Sullivan was read as narrowly as Enova urged. Id. at
*10. The Board determined that that result weighed
against reading Sullivan so narrowly, particularly where
Sullivan specifically disclosed that it could be used in a
SATA system. Id. Indeed, we have held that disclosures
in a reference that might be read to teach away from
combining two references did not overcome “the express
teachings” of the reference suggesting combinability.
Bayer Healthcare Pharms., Inc. v. Watson Pharms., Inc.,
713 F.3d 1369, 1376 (Fed. Cir. 2013). Similarly, Sulli-
12                   ENOVA TECH. CORP.   v. SEAGATE TECH. (US)



van’s express teaching that it can be used with the SATA
protocol—the very protocol that SATA describes—strongly
supports the Board’s finding of a motivation to combine.
Accordingly, that finding is supported by substantial
evidence.
    Enova next attacks Seagate’s expert evidence as con-
clusory and infected by hindsight, and argues that it was
incomplete because it did not address Enova’s evidence of
objective indicia of nonobviousness. Enova also argues
that the evidence should not be given any deference on
review because it was not given live before the Board.
Seagate responds that there was nothing improper about
the manner in which Dr. Long offered his testimony, and
that there is no support for Enova’s argument that only
live testimony should be entitled to deference.
     We agree with Seagate that the Board used Dr. Long’s
evidence properly. Dr. Long based his conclusions on his
own experience and the content of both Sullivan and
SATA.      See Opinion, 2015 WL 9301786, at *8–10;
J.A. 1080–85. Moreover, Dr. Long did consider the possi-
bility of objective indicia of nonobviousness in his original
report, stating that he was “not aware” of such evidence
and reserving the right to update his declaration if such
evidence was presented. J.A. 1121. And, in any event, it
is “the patentee [who] has the burden of going forward
with” evidence tending to rebut a challenger’s obviousness
case. Pfizer, Inc. v. Apotex, Inc., 480 F.3d 1348, 1360 (Fed.
Cir. 2007). Finally, we have never required an expert to
give live testimony to be entitled to deference. In Yorkey,
for example, we gave deference to the Board’s weighing of
the credibility of two expert declarations. 601 F.3d at
1284–85. Thus, we discern no error in the manner in
which Dr. Long offered his opinions, and give those opin-
ions due weight in our review.
    Finally, Enova argues that the Board improperly
shifted the burden of persuasion to Enova. Seagate
ENOVA TECH. CORP.   v. SEAGATE TECH. (US)               13



responds that the Board did not shift the burden, and that
Seagate’s evidence established that the claims would have
been obvious.
    We agree with Seagate that the Board did not shift
the burden of persuasion to Enova. The Board evaluated
Seagate’s evidence and arguments, and ultimately con-
cluded that Seagate established that the claims would
have been obvious. See Opinion, 2015 WL 9301786, at
*12. Thus, there was no error.
                    II. Objective Indicia
    Enova next challenges the Board’s evaluation of its
evidence of objective indicia of nonobviousness. Enova
introduced evidence that it argues established commercial
success, industry praise, and copying and licensing by
others. Again, we take each argument in turn.
    Enova first argues that its “X-Wall” product line,
which it contends embodies the invention claimed in the
’057 patent, has experienced considerable commercial
success. Enova contends that the Board erred in finding
no nexus between the products and the claimed invention
because Seagate did not present evidence rebutting its
contentions. Enova also argues that Seagate’s own prod-
ucts, which it alleges infringe the ’057 patent, have expe-
rienced similar success. Moreover, Enova argues that
Seagate did not provide any evidence to rebut the claimed
success. Thus, Enova contends, the Board should have
given weight to its evidence of commercial success.
     Seagate responds that the Board’s findings that
Enova did not adequately prove nexus or commercial
success are supported by substantial evidence. Seagate
contends that Enova’s only evidence relating to Seagate’s
products are general marketing materials, and that
Enova did not establish that those products embodied the
claimed invention. Seagate also responds that Enova
failed to provide any other evidence of commercial suc-
14                  ENOVA TECH. CORP.   v. SEAGATE TECH. (US)



cess; for example, Enova did not provide any sales figures
or an economic or market analysis.
    We agree with Seagate that the Board’s findings are
supported by substantial evidence. “[T]he patentee has
the burden of going forward with” evidence tending to
rebut a challenger’s obviousness case. Pfizer, 480 F.3d at
1360. Thus, the Board properly began its analysis by
determining whether Enova provided sufficient evidence
of commercial success. Substantial evidence supports the
finding that Enova did not provide sufficient evidence
tying the purported success of its own products to the
claimed invention. Indeed, the document that Enova
argues links the success of its X-Wall products to the
claimed invention also lists other benefits—for example,
operating system independence—unrelated to the claimed
invention’s cryptographic processing.      See J.A. 3409.
Moreover, Enova did not present data establishing the
commercial success of its own products or Seagate’s
products. For example, its expert admitted that he did
not examine any of Enova’s financial statements, sales,
costs, units sold, or revenue. J.A. 3091–92. Moreover,
and as the Board found, Enova also did not provide evi-
dence of the economics or size of the relevant market. See
Opinion, 2015 WL 9301786, at *18–19. Thus, the Board’s
decision is supported by substantial evidence.
    Enova next argues that its evidence of industry praise
supports a conclusion of nonobviousness because it ade-
quately linked its evidence of praise to the claimed inven-
tion. Seagate responds that the Board properly weighed
the evidence, and that substantial evidence supports the
Board’s finding that it was insufficient.
    We agree with Seagate that substantial evidence
supports the Board’s finding that Enova failed to link the
evidence of praise to the claimed invention. Enova’s
evidence of praise only addresses the products at a high
level, and Enova’s expert offered only conclusory opinions
ENOVA TECH. CORP.   v. SEAGATE TECH. (US)               15



in support. See J.A. 3404–06, 3408–09, 3735–36. Accord-
ingly, the Board’s finding was adequately supported.
     Finally, Enova argues that the Board should have
credited its evidence of copying and licensing. Specifical-
ly, Enova contends that because Seagate and Initio Cor-
poration (“Initio”) purchased the X-Wall products for
incorporation into their own products for several years
and then later released products not using Enova technol-
ogy, they had sufficient access to suggest that they copied
the claimed invention. Enova contends that this conclu-
sion is buttressed by a consent decree Enova and Initio
entered into in which Initio admitted that it had in-
fringed. Moreover, Enova argues that licensing agree-
ments between it, Initio, Initio’s customer Western Digital
Corporation (“Western Digital”), and Buffalo, Inc. (“Buffa-
lo”) further support a conclusion of nonobviousness.
    Seagate responds that the Board’s findings relating to
copying and licensing are supported by substantial evi-
dence. Specifically, Seagate contends that Enova has not
provided any actual evidence of copying, and that Enova’s
circumstantial evidence is insufficient. Moreover, Seagate
contends licenses must be linked to the claimed invention
to be given weight when determining whether claims
would have been obvious, and Enova did not provide any
evidence linking the licenses to the claimed invention.
    We agree with Seagate that the Board’s findings are
supported by substantial evidence. Although we have
recognized that knowledge of the patent and products
embodying the patent may be relevant in determining
whether an invention was copied, we have not held that
such knowledge is sufficient to establish copying. See
Transocean Offshore Deepwater Drilling, Inc. v. Maersk
Drilling USA, Inc., 699 F.3d 1340, 1352 (Fed. Cir. 2012);
Advanced Display Sys., Inc. v. Kent State Univ., 212 F.3d
1272, 1285–86 (Fed. Cir. 2000). In Transocean, for exam-
ple, we reversed a district court’s grant of judgment as a
16                  ENOVA TECH. CORP.   v. SEAGATE TECH. (US)



matter of law that an invention would have been obvious
where the jury found copying based in part on knowledge
of the patent and accused products, but also based on
testimony from the infringer’s employees and an internal
memo from the accused infringer indicating an affirma-
tive decision to incorporate the patented features. 699
F.3d at 1352. Similarly, in Advanced Display Systems
there was evidence that the accused product “was virtual-
ly an identical replica of the claimed invention,” direct
testimony that the accused infringer had copied the
patented formula, and evidence that the accused product
was built after “disassembling [the patentee’s] prototype,
photographing its features, and then using the photo-
graph essentially as an instruction manual.” 212 F.3d at
1285.
    At best, the evidence submitted by Enova establishes
that Seagate and Initio knew of the patent and of Enova’s
products. That evidence does not approach the evidence
that we have held sufficient to establish copying. For
example, although Initio admitted to infringement in the
consent judgment, it did not admit to copying the claimed
invention. J.A. 3611–12. Accordingly, the Board’s finding
is supported by substantial evidence.
     Similarly, the Board’s findings relating to Enova’s ev-
idence of licensing are supported by substantial evidence.
We have held that the existence of licenses is insufficient
to establish nonobviousness; there must be some nexus
between the licenses and the claimed invention. In re
Antor Media Corp., 689 F.3d 1282, 1293–94 (Fed. Cir.
2012). Thus, the simple fact that Initio, Western Digital,
and Buffalo entered into licensing agreements, without
more, is not evidence of nonobviousness. See id. As the
Board found, the redaction of those licenses makes it
difficult to determine the reason that they were agreed to.
See Opinion, 2015 WL 9301786, at *19. Of the eleven
pages of the Initio license agreement, eight are fully
redacted and the other three are almost fully redacted.
ENOVA TECH. CORP.   v. SEAGATE TECH. (US)              17



See J.A. 3574–84. Of the ten pages of the Western Digital
license, seven are fully redacted and the other three are
also almost fully redacted. J.A. 3585–94. Similarly, the
two provided pages of the Buffalo license are almost fully
redacted. See J.A. 3596, 3602. As the only possibly rele-
vant information that can be gleaned from those licenses
is the mere fact that they exist, and not whether there is
any connection to the claimed invention, the Board’s
decision that they were insufficient evidence of nonobvi-
ousness is supported by substantial evidence.
                        CONCLUSION
    We have considered the remaining arguments, but
find them unpersuasive. For the foregoing reasons, the
decision of the Board is affirmed.
                        AFFIRMED